Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06 January 2021 regarding amended Claims 1 and 17 over Grace (US 9954259 B1), Rowley (WO 2017025592 A1) and Günther (US 2019/0252741 A1) have been fully considered but they are not persuasive. Amended Claim 1 now includes that each of the individual feed and return ducts are connectable to a respective temperature control unit from above, but because the direction “from above” is only defined with respect to the individual feed and return ducts and not with respect to any other structural components of the battery module vertically, this language does not preclude the structure of Grace, where coolant is “flowable from one of the individual feed ducts from above” such that the coolant is flowable from one of the individual feed ducts downwards (the claimed downward direction corresponding to the right in the examiner annotated Grace figure 3 below) to the respective temperature control unit in a direction transverse to one of the individual feed ducts (the individual feed duct flowing up in examiner annotated figure 3), through the respective temperature control unit to one of the individual return ducts in a direction transverse and upwards (the claimed upward direction corresponding to the left out of the annotated battery module 30 in the examiner annotated Grace figure 3 below) to one of the individual return ducts (the individual return duct flowing down in examiner annotated figure 3). The same rationale applies to Claim 17, which now requires an inlet connector extending downwards from the respective individual feed duct in a direction transverse to the respective temperature control unit and a similar outlet connector. Therefore, the rejections of record to Claim 1, now including the contents of former Claim 2 and its dependents as well as Claim 17 and its dependents are upheld below addressing the newly amended claim limitations.
on top of the respective battery module since it indicates in column 5 lines 51-54 indicates that the thermal management medium (8) passes through each module (30) and the casing (32) for each module previously read on the claimed temperature control unit. Therefore, the rejection of record of Claim 15 under 35 U.S.C. 103 over Grace in view of Rowley has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Grace in view of Rowley and Günther, of record, and Chung (US 9,972,873 B2), newly cited.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 and 10-14 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Grace (US 9,954,259 B1) in view of Rowley (WO 2017025592 A1) and Günther (US 2019/0252741 A1), all of record.
Regarding Claim 1, Grace teaches a battery housing for a traction battery, having a plurality of battery modules (battery modules 30) each with a temperature control unit (portion of thermal management, TM, medium contained by each housing 24, as seen in examiner annotated figure 3), the battery housing comprising a first housing part, the battery modules being fixable on the first housing part (see figure 1 showing the batteries 20 being secured to a floor region of the bus, noting that the bus 10 can read on a first housing since it is securing the batteries in place, see column 2 line 63- column 3 line 1) and a second housing part fixed removably to the first housing part (housings 24 can read on a second housing since they are attached to the bus 10 and would be expected to be removable from the 
Grace does not teach a reinforcing structure having a plurality of reinforcing ribs reinforcing the first housing part. As such, Grace also does not teach that at least one of the coolant ducts is at least partially embedded in one of the reinforcing ribs. 
However, both Günther and Rowley teach variations of the well-known feature of incorporating the cooling ducts into a reinforcing structure such as a tray. Rowley teaches a floor mounted battery system where the coolant duct system is incorporated into the tray of the battery system (see figures and abstract and particularly page 1 lines 25-32) and the tray therefore provides support to the vehicle. Günther also teaches a variation of this concept (see figures and abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a reinforcing structure such as a tray in the bus of Grace and incorporate the ducted structure of coolant therein in order to reduce the number of components required in the electric vehicle while also providing improved structural rigidity to the vehicle.

    PNG
    media_image1.png
    498
    968
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    890
    1092
    media_image2.png
    Greyscale

Claim 2, Grace further teaches that at least two of the coolant ducts form at least one distributing feed duct and at least one collecting return duct, where in the at least one distributing feed duct leads into the individual feed ducts and the individual return ducts open into the at least one collecting return duct (see examiner annotated figures 2 and 3 above).
Regarding Claim 3, while Grace shows in figures 1-3 that the longitudinal direction extending from the front of the bus to the rear of the bus is the direction that the distributing feed duct and the collecting return duct extend in, as in claim 1, Grace does not teach the claimed reinforcing ribs.
However, Rowley teaches an analogous distributing feed duct (internal supply channel 63 in the side member 7) and an analogous collecting return duct (opposite internal supply channel 7 in side member 7), which both extend in the longitudinal direction of the tray and act as reinforcement for the tray structure. Günther also teaches an analogous distributing feed duct (inflow collector 3) and an analogous collecting return duct (return collector 4), which both extend in the longitudinal direction of the tray and also act as reinforcement for the tray structure. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ducted structure of Grace into a reinforcing structure such as a tray and orient the distributing supply and collecting return channels in the longitudinal direction in order to reduce the number of components required in the electric vehicle while also providing improved structural rigidity to the vehicle.
Regarding Claim 4, while Grace shows in figures 1-3 that the distributing feed duct and the collecting return duct extend in the longitudinal direction from the front to the rear of the bus, and the individual feed and return ducts extend perpendicular to this, as in Claim 1, Grace does not teach the claimed reinforcing ribs.
However, Rowley teaches an analogous distributing feed duct (internal supply channel 63 in the side member 7) and an analogous collecting return duct (opposite internal supply channel 7 in side 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ducted structure of Grace into a reinforcing structure such as a tray and orient the distributing supply and collecting return channels in the longitudinal direction and the individual feed and return channels perpendicular thereto in order to reduce the number of components required in the electric vehicle while also providing improved structural rigidity to the vehicle.
Regarding Claim 5, as in Claim 1, Grace does not teach the claimed reinforcing ribs. 
However, both Rowley and Günther teach variations of the well-known feature of incorporating the cooling ducts into a reinforcing structure such as a tray. Rowley teaches a floor mounted battery system where the coolant duct system is incorporated into the tray of the battery system (see figures and abstract and particularly page 1 lines 25-32) and the tray therefore provides support to the vehicle. Günther also teaches a variation of this concept (see figures and abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a reinforcing structure such as a tray in the bus of Grace and incorporate the ducted coolant structure, including the claim individual feed and return ducts, therein in order to reduce the number of components required in the electric vehicle while also providing improved structural rigidity to the vehicle.
Claim 6, Grace further teaches that the ducted structure has a coolant inlet through which the coolant flows into the at least one distributing feed duct; and the ducted structure has a coolant outlet through which the coolant flows out of the at least one collecting return duct (see examiner annotated figure 2 above and see column 3 lines 40-42 indicating that a pump circulates the thermal management medium 8 throughout the battery system).
Regarding Claim 7, Grace further teaches a coolant connector (pump not shown in figures, see column 3 lines 40-42) which would be expected to protrude from the first housing part (bus 10) and be fixed in place, in a coolant leak-proof fashion, on both the coolant inlet and outlet in order to effectively circulate the thermal management medium (8) without leaking any onto the driving surface of the bus. 
Regarding Claim 8, Grace further teaches that each individual feed duct has an inlet connector by which each individual feed duct is connectable to an inlet of the respective temperature control unit; and each individual return duct has an outlet connector by which each individual return duct is connectable to an outlet of the respective temperature control unit (see examiner annotated figure 3 above noting that the term “connector” is being given its broadest reasonable interpretation, only requiring that it connect two portions of conduit 18, therefore reading on any of the joints between the claimed parts).
Regarding Claim 10, while Grace further teaches that control valves reading on the claimed sealable connection points may be fluidly coupled to the conduits (18) and configured to selectively direct thermal management medium (8) to one or more of the desired battery packs (20) of the battery system (14) based on, for example, sensor inputs, Grace does not teach that at least one of the inlet connector and the outlet connector in each case has a non-return valve.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same concept could be applied to the specific battery modules (30) in order to provide more precise temperature control to each smaller module.
Claims 11 and 12, as in Claim 1, Grace does not teach the claimed reinforcing ribs.
However, both Günther and Rowley teach variations of the well-known feature of incorporating the cooling ducts into a reinforcing structure such as a tray, which teaches the claimed frame and is integrally formed. Rowley teaches a floor mounted battery system where the coolant duct system is incorporated into the tray of the battery system (see figures and abstract and particularly page 1 lines 25-32) and the tray therefore provides support to the vehicle. Günther also teaches a variation of this concept (see figures and abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a reinforcing structure such as a tray in the bus of Grace and incorporate the ducted structure of coolant therein in order to reduce the number of components required in the electric vehicle while also providing improved structural rigidity to the vehicle.
Regarding Claim 13, Grace further teaches that the second housing parts (housings 24) are fixed on a floor panel of an electric vehicle, particularly an electric bus (see figure 1).
Regarding Claim 14, Grace further teaches that the housing (housing 24, for example) is made from a metal or a plastic (see column 4 lines 4-10 indicating metal such as stainless steel or aluminum and high strength plastics).
Regarding Claim 17, Grace teaches a battery housing for a traction battery, having a plurality of battery modules (battery modules 30) each with a temperature control unit (portion of thermal management, TM, medium contained by each housing 24, as seen in examiner annotated figure 3), the battery housing comprising a first housing part, the battery modules being fixable on the first housing part (see figure 1 showing the batteries 20 being secured to a floor region of the bus, noting that the bus 10 can read on a first housing since it is securing the batteries in place, see column 2 line 63- column 3 line 1) and a second housing part fixed removably to the first housing part (housings 24 can read on a second housing since they are attached to the bus 10 and would be expected to be removable from the 
Grace does not teach a reinforcing structure having a plurality of reinforcing ribs reinforcing the first housing part. As such, Grace also does not teach that at least one of the coolant ducts is at least partially embedded in one of the reinforcing ribs. 
However, both Günther and Rowley teach variations of the well-known feature of incorporating the cooling ducts into a reinforcing structure such as a tray. Rowley teaches a floor mounted battery system where the coolant duct system is incorporated into the tray of the battery system (see figures and abstract and particularly page 1 lines 25-32) and the tray therefore provides support to the vehicle. Günther also teaches a variation of this concept (see figures and abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a reinforcing structure such as a tray in the bus of Grace and incorporate the ducted structure of coolant therein in order to reduce the number of components required in the electric vehicle while also providing improved structural rigidity to the vehicle.
Grace also does not teach that the at least one collecting return duct includes two collecting return ducts running longitudinally on opposing sides of the distributing feed duct.
However, the ducted structure of Günther is an alternative serving the same purpose of distributing coolant in a planar arrangement, where there is one central distributing feed duct (inflow collector 3) and two collecting return ducts (return collectors 4 and 4.1, see figure 1) on opposite sides of the central distributing feed duct. It would have been obvious to one of ordinary skill in the art to utilize the ducted structure of Günther as a simple alternative to Grace.
Claim 18, while Grace shows in figures 1-3 that the longitudinal direction extending from the front of the bus to the rear of the bus is the direction that the distributing feed duct and the collecting return duct extend in, as in claim 1, Grace does not teach the claimed reinforcing ribs.
However, Rowley teaches an analogous distributing feed duct (internal supply channel 63 in the side member 7) and an analogous collecting return duct (opposite internal supply channel 7 in side member 7), which both extend in the longitudinal direction of the tray and act as reinforcement for the tray structure. Günther also teaches an analogous distributing feed duct (inflow collector 3) and an analogous collecting return duct (return collector 4), which both extend in the longitudinal direction of the tray and also act as reinforcement for the tray structure.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ducted structure of Grace into a reinforcing structure such as a tray and orient the distributing supply and collecting return channels in the longitudinal direction in order to reduce the number of components required in the electric vehicle while also providing improved structural rigidity to the vehicle.
Regarding Claim 19, while Grace shows in figures 1-3 that the distributing feed duct and the collecting return duct extend in the longitudinal direction from the front to the rear of the bus, and the individual feed and return ducts extend perpendicular to this, as in Claim 1, Grace does not teach the claimed reinforcing ribs.
However, Rowley teaches an analogous distributing feed duct (internal supply channel 63 in the side member 7) and an analogous collecting return duct (opposite internal supply channel 7 in side member 7), which both extend in the longitudinal direction of the tray, as well as analogous individual feed and return ducts (internal coolant channels 41) which extend perpendicular to the longitudinal direction of the tray. Günther also teaches an analogous distributing feed duct (inflow collector 3) and an analogous collecting return duct (return collector 4), which both extend in the longitudinal direction 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ducted structure of Grace into a reinforcing structure such as a tray and orient the distributing supply and collecting return channels in the longitudinal direction and the individual feed and return channels perpendicular thereto in order to reduce the number of components required in the electric vehicle while also providing improved structural rigidity to the vehicle.
Regarding Claim 20, as in Claim 1, Grace does not teach the claimed reinforcing ribs. 
However, both Rowley and Günther teach variations of the well-known feature of incorporating the cooling ducts into a reinforcing structure such as a tray. Rowley teaches a floor mounted battery system where the coolant duct system is incorporated into the tray of the battery system (see figures and abstract and particularly page 1 lines 25-32) and the tray therefore provides support to the vehicle. Günther also teaches a variation of this concept (see figures and abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a reinforcing structure such as a tray in the bus of Grace and incorporate the ducted coolant structure, including the claim individual feed and return ducts, therein in order to reduce the number of components required in the electric vehicle while also providing improved structural rigidity to the vehicle.
Regarding Claim 21, Grace further teaches that the distributing feed duct runs longitudinally through a center of the ducted structure, and the at least one collecting return duct runs longitudinally on one side of the distributing feed duct and each individual feed duct and individual return duct 
Grace does not teach that the at least one collecting return duct includes two collecting return ducts running longitudinally on opposing sides of the distributing feed duct.
However, the ducted structure of Günther is an alternative serving the same purpose of distributing coolant in a planar arrangement, where there is one central distributing feed duct (inflow collector 3) and two collecting return ducts (return collectors 4 and 4.1, see figure 1) on opposite sides of the central distributing feed duct. It would have been obvious to one of ordinary skill in the art to utilize the ducted structure of Günther as a simple alternative to Grace.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Grace in view of Rowley and Günther as applied to Claim 8 above, and further in view of Robinet (US 2008/0295535 A1), of record.
Regarding Claim 9, while Grace teaches that control valves may be fluidly coupled to the conduits (18) and configured to selectively direct thermal management medium (8) to one or more of the desired battery packs (20) of the battery system (14) based on, for example, sensor inputs, Grace does not teach that at least one of the inlet connector and the outlet connector in each case has a non-return valve. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same concept could be applied to the specific battery modules (30) in order to provide more precise temperature control to each smaller module.
Additionally, Robinet teaches a battery and other systems for use in a vehicle, and specifically in [0022] teaches that a check valve (64) may be used in order to prevent the reverse flow of coolant. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Grace in view of Rowley, Günther and Chung (US 9,972,873 B2), newly cited. Grace teaches a traction battery comprising: a battery housing having: a first housing part (see figure 1 showing the batteries 20 being secured to a floor region of the bus, noting that the bus 10 can read on a first housing since it is securing the batteries in place, see column 2 line 63- column 3 line 1) and a second housing part fixed removably to each other ((housings 24 can read on a second housing since they are attached to the bus 10 and would be expected to be removable from the bus); a ducted structure with a plurality of coolant ducts for a coolant (thermal management system 40, see column 3 lines 35-52) fixed on the first housing part (see again figure 1 showing that the system 40 is attached to the floor of the bus 10); and a plurality of battery modules fixed in the battery housing (battery modules 30) each battery module having a temperature control unit (portion of thermal management, TM, medium contained by each housing 24, as seen in examiner annotated figure 3 above), and being fixed on the first housing part (see again figure 1 showing the batteries fixed to the bus 10), each temperature control unit being connected to the ducted structure of the battery housing in a coolant conducting manner; wherein a subset of the plurality of coolant ducts form individual feed ducts and individual return ducts (see examiner annotated figures 2 and 3 below), each individual feed duct and each individual return duct being connectable to a respective temperature-control unit such that the coolant is flowable from one of the individual feed ducts to the respective temperature-control unit in a direction transverse to the one of the individual feed ducts (the examiner notes that “transverse” is being interpreted as perpendicular to the flow direction of the coolant), through the respective temperature-control unit to one of the individual  .
Grace does not teach a reinforcing structure having a plurality of reinforcing ribs reinforcing the first housing part. As such, Grace also does not teach that at least one of the coolant ducts is at least partially embedded in one of the reinforcing ribs. However, both Günther and Rowley teach variations of the well-known feature of incorporating the cooling ducts into a reinforcing structure such as a tray. Rowley teaches a floor mounted battery system where the coolant duct system is incorporated into the tray of the battery system (see figures and abstract and particularly page 1 lines 25-32) and the tray therefore provides support to the vehicle. Günther also teaches a variation of this concept (see figures and abstract). Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to include a reinforcing structure such as a tray in the bus of Grace and incorporate the ducted structure of coolant therein in order to reduce the number of components required in the electric vehicle while also providing improved structural rigidity to the vehicle (see figure 1 showing an electric bus).
Grace does not teach a reinforcing structure having a plurality of reinforcing ribs reinforcing the first housing part. As such, Grace also does not teach that at least one of the coolant ducts is at least partially embedded in one of the reinforcing ribs. However, both Günther and Rowley teach variations of the well-known feature of incorporating the cooling ducts into a reinforcing structure such as a tray. Rowley teaches a floor mounted battery system where the coolant duct system is incorporated into the tray of the battery system (see figures and abstract and particularly page 1 lines 25-32) and the tray therefore provides support to the vehicle. Günther also teaches a variation of this concept (see figures and abstract). Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to include a reinforcing structure such as a tray in the bus of Grace 
Grace also does not teach that the temperature control units for each battery module (30) are on top of the respective battery module, wherein the individual feed and return ducts passes over each of the temperature control units. Particularly, based on figure 3, Grace generically teaches that the thermal management medium (8) flows into each battery module (30) casing (32) without any specific structural component separate from the battery casing (32) corresponding to the claimed temperature control unit. However, Chung also teaches a battery thermal management system (see figure 6) with a battery module (battery module group 120) analogous to the battery module (30) of Grace and the claimed battery module, in which coolant is specifically flowed from a plate analogous to the claimed temperature control unit (coolant introduction part 212d) and flowed vertically downwards around each cell in the battery module. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to particularly include the coolant introduction part (212d) above the battery cells of Chung in the generic thermal management conduit structure of Grace as an alternative thermal management medium to uniformly cool the batteries in the module.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zheng (US 10,096,869 B2) which teaches a battery module cooling plate that is located below the cells introducing coolant vertically into the module.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518.  The examiner can normally be reached on Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723